Case 6:11-cr-00056-JA-DCI Document 319 Filed 07/27/21 Page 1 of 3 PagelD 2205

 

 

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 6:11-cr-56-JA-DCI
DENNIS BRIAN DEVLIN

 

ORDER

This case is before the Court on Defendant’s “Motion to Vacate an
Unconstitutional-Illegal Preliminary Forfeiture Order and Motion to Dismiss
the Government Motion ‘Court Lacks Jurisdiction’ used to Perpetrate Fraud on
the Court” (Doc. 309) and Defendant’s “Motion for the Court to Order the
Government to Turn Over All Checks Issued by the Orlando U.S. Attorney's
Office from 9-1-2013 to 12-31-2014 All as Required Upon Public Information and
Access” (Doc. 314). The assigned United States Magistrate Judge has
submitted a Report (Doc. 315) recommending that the first motion be denied
and the second motion be stricken. No objections to the Report have been filed
and the deadline to do so has passed.

After review of the record in this matter, the Court agrees with the
findings of fact and conclusions of law in the Report and Recommendation.

Therefore, it is ORDERED as follows:

 
Case 6:11-cr-00056-JA-DCI Document 319 Filed 07/27/21 Page 2 of 3 PagelD 2206

1. The Report and Recommendation (315) is ADOPTED and
CONFIRMED and made a part of this Order.

2. The “Motion to Vacate an Unconstitutional-Illegal Preliminary
Forfeiture Order and Motion to Dismiss the Government Motion ‘Court Lacks
Jurisdiction’ used to Perpetrate Fraud on the Court” (Doc. 309) is DENIED.

3. Dennis Brian Devlin is ENJOINED from making any filings

 

related to the forfeiture orders or the property subject to forfeiture in this case.
Any such filings will be stricken without further notice.

4, The “Motion for the Court to Order the Government to Turn Over
All Checks Issued by the Orlando U.S. Attorney's Office from 9-1-2013 to 12-31-
2014 All as Required Upon Public Information and Access” (Doc. 314) is
STRICKEN.

5. The “Motion for All E-Mails and Correspondence Between United
States District Court and the Orlando U.S. Attorney’s Office in Their Collusion
of Wrongdoing in the Above Case” (Doc. 317) is STRICKEN.

DONE and ORDERED in Orlando, Florida, on July 2 7, 2021.

SS
JOHN ANTOON II
UnitedStates District Judge

Copies furnished to:
United States Attorney
United States Probation Office

 

 

 
Case 6:11-cr-00056-JA-DCI Document 319 Filed 07/27/21 Page 3 of 3 PagelD 2207

Counsel for Defendant
Dennis Brian Devlin

 

 

 
